United States of America,

One istitn Gomeg- Me dne

For the reasons stated ae tea ea| eon the fo on
Trial Act from. Latta.

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION

Case No. eg \4 = 0246 S|
STIPULATED ORDER ate D

)
)
Plaintiff, )
) UNDER THE SPEEDY TRIAL ACT
)
)
)

AND WAIVER UNDER FRCP Sip 102 019

A}i10|14

to__A lial \4 and finds that the ends of justice served = the

Defendant(s).

 

continuance outweigh the best interest of the ‘public and the defendant in a speedy trial. See 18 U.S.C. §
3161(h)(7)(A). The court makes this finding and bases this continuance on the following factor(s):

“

iN

IT IS SO ORDERED.
DATED: 4(a | \4

STIPULATED: gan Witten

Failure to grant a continuance would be likely to result in a miscarriage of justice.

See 18 U.S.C. § 3161(h\(7)\(B)(i).

The.case is so unusual or so complex, due to [check applicable reasons] ____ the number of
defendants, the nature of the prosecution, or the existence of novel questions of fact
or law, that it is unreasonable to expect adequate preparation for pretrial proceedings or the trial
itself within the time limits established by this section. See 18 U.S.C. § 3161(h)(7)(B)(ii).

Failure to grant a continuance would deny the defendant reasonable time to obtain counsel,
taking into account the exercise of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).

Failure to grant a continuance would unreasonably deny the defendant continuity of counsel, given

counsel’s other scheduled case commitments, taking into account the exercise of due diligence.
See 18 U.S.C. § 3161(h)(7)(B)(iv).

Failure to grant a continuance would unreasonably deny the defendant the reasonable time
necessary for effective preparation, taking into account the exercise of due diligence.

‘See 18 U.S.C. § 3161(h)(7)(B)(iy).

With the consent of the defendant, and taking into account the public interest in the prompt
disposition of criminal cases, the court sets the preliminary hearing to the date set forth inthe first |

      
 
   

extending the 30-day time period for an indictment under the Speedy Trial Act (based on the
exclusions set forth above). See Fed. R. Crim. P. 5.1; 18 U.S-€7$3161

 

Joseph C. Spéro, Chief
United States Magistrate Judge -

Attjmey for Delsarte Assistant United States Attorney

v. 1/10/2019
